DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species C (figure 8) in the reply filed on 05/03/2022 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim limitations “a respective thermal patch of the first plurality of thermal patches” and “a respective thermal patch of the second plurality of thermal patches” are indefinite because it is unclear if these respective thermal patches are same respective patches that are recited in claim 16 or different respective thermal patches. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heismann (US 2014/0021949), in view of Malik et al. (WO 2018/098331; hereinafter Malik).
Regarding claim 1, Heismann discloses control of a pressure of a local coil in relation to an objection under examination.  Heismann shows a RF coil unit (see abstract; par. [0052]) for MRI (see abstract; par. [0042]) including: an outer layer forming an exterior of the RF coil unit (see exterior of coil body 110 in fig. 2; par. [0052]); a pressure reservoir enclosed by the outer layer (see par. [0053]; see 150 in fig. 2 which is enclosed by outer layer of 110), wherein the pressure reservoir forms a sealed chamber (see par. [0053]); and RF coil element enclosed by the outer layer (see par. [0052]; coil body 110 will have RF coil element), wherein the RF coil element is disposed outside of the sealed chamber of the pressure reservoir (coil body 110 is outside of pressure reservoir 150 in fig. 2).
But, Heismann fails to explicitly state an array of RF coil elements.  
Malik discloses an anterior RF coil array for MRI system.  Malik teaches a RF coil unit (see 14 in fig. 1; par. [0037]) for MRI (see 10 in fig. 1; par. [0023]) including: an array of RF coil elements enclosed by the outer layer (see par. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized an array of RF coil elements in the invention of Heismann, as taught by Malik, to provide with RF coil array which have high density anterior array or  high definition anterior array. 
Regarding claim 2, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Heismann shows wherein the pressure reservoir includes a plurality of openings extending through the pressure reservoir (see fig. 3) and the coil element disposed on one side of the pressure reservoir (see fig. 2), and a coupling electronics portion at a corresponding opening of the plurality of openings of the pressure (see fig 2 and 3), but fails to explicitly state each RF coil element comprises a loop portion.
Malik discloses an anterior RF coil array for MRI system.  Malik teaches that coil elements comprises a loop portion (see par. [0077), and coupling electronic portions (see par. [0077])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized RF coil element comprises a loop portion in the invention of Heismann, as taught by Malik, to provide with RF coil array which have high density anterior array or  high definition anterior array.  The Examiner notes that upon modification of prior art Heismann to incorporate the Loop portion of Malik will provide the loop portion disposed on one side of the pressure reservoir.
Regarding claim 3, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik teaches a layer of cloth material for the loop portions (see par. [0083]), and wherein the loop portions are fixed to the layer of cloth material (see par. [0083]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a layer of cloth material for the loop portions, wherein the loop portions are fixed to the layer of cloth material in the invention of Heismann, as taught by Malik, to provide a flexible support material.  The examiner notes that upon modification of the coil unit of Heismann to incorporate the cloth material for the loop portions as taught by Malik will have the cloth material between the pressure reservoir and the loop portions.
Regarding claim 4, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik teaches a layer of cloth material to which the loop portions are fixed (see par. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a layer of cloth material to which the loop portions are fixed in the invention of Heismann, as taught by Malik, to provide a flexible support material.  The examiner notes that upon modification of the coil unit of Heismann to incorporate the cloth material for the loop portions as taught by Malik will have the loop portions disposed between the pressure reservoir and the layer of cloth material. 

Regarding claim 5, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Heismann shows a fluid passage which fluidly couples the sealed chamber to ambient atmosphere (see par. [0018]).
Regarding claim 6, the limiation “wherein a pressure inside the pressure reservoir is reduced by flowing gas out of the pressure reservoir to the ambient atmosphere, the pressure is increased by flowing gas into the pressure reservoir from the ambient atmosphere" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Heismann and Malik is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.
Regarding claim 7, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Heismann shows wherein the pressure reservoir further comprises a plurality of particles within the sealed chamber (see par. [0018], [0019]).
Regarding claim 8, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik shows a coil-interfacing cable electrically couples the RF coil array to an MRI system (see par. [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a coil-interfacing cable electrically couples the RF coil array to an MRI system in the invention of Heismann, as taught by Malik, to provide power to the coil unit and to transmit signals between the RF coils and other aspects of the processing system. 
Regarding claim 9, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik shows an output board which electrically couples the array of RF coil elements to the coil-interfacing cable (see par. [0020], [0038], [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized an output board which electrically couples the array of RF coil elements to the coil-interfacing cable in the invention of Heismann, as taught by Malik, to provide power to the coil unit and to transmit signals between the RF coils and other aspects of the processing system.
Regarding claim 10, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik teaches a plurality of spacers  (see par. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a plurality of spacers in the invention of Heismann, as taught by Malik, to provide padding and spacing and flame-retardant properties.  The examiner notes that upon modification of the coil unit of Heismann to incorporate the plurality of spacers of Malik will have the spacers between the outer layer and the pressure reservoir.  
Regarding claim 11, Heismann discloses control of a pressure of a local coil in relation to an objection under examination.  Heismann shows a RF coil unit (see abstract; par. [0052]) for MRI (see abstract; par. [0042]) including: an outer layer forming an exterior of the RF coil unit (see exterior of coil body 110 in fig. 2; par. [0052]); a pressure reservoir enclosed by the outer layer (see par. [0053]; see 150 in fig. 2 which is enclosed by outer layer of 110), wherein the pressure reservoir forms a sealed chamber (see par. [0053]), and a plurality of openings extending through the pressure reservoir (see fig. 3); and RF coil element enclosed by the outer layer (see par. [0052]; coil body 110 will have RF coil element), wherein the RF coil element is disposed outside of the sealed chamber of the pressure reservoir (coil body 110 is outside of pressure reservoir 150 in fig. 2), and a coupling electronics portion at a corresponding opening of the plurality of openings of the pressure (see fig 2 and 3).
But, Heismann fails to explicitly state an array of RF coil elements, each RF coil element comprises a loop portion.
Malik discloses an anterior RF coil array for MRI system.  Malik teaches a RF coil unit (see 14 in fig. 1; par. [0037]) for MRI (see 10 in fig. 1; par. [0023]) including: an array of RF coil elements enclosed by the outer layer (see par. [0083]), that coil elements comprises a loop portion (see par. [0077), and coupling electronic portions (see par. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized an array of RF coil elements, that coil elements comprises a loop portion in the invention of Heismann, as taught by Malik, to provide with RF coil array which have high density anterior array or  high definition anterior array.  The Examiner notes that upon modification of prior art Heismann to incorporate the Loop portion of Malik will provide the loop portion disposed on one side of the pressure reservoir. 
Regarding claim 12, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik shows wherein each RF coil element further comprises an electrical wire electrically coupled to the coupling electronics portion (see par. [0073]; fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized an electrical wire electrically coupled to the coupling electronics portion in the invention of Heismann, as taught by Malik, to provide power to the coil unit and to transmit signals between the RF coils and other aspects of the processing system.  The examiner notes that upon modification of prior art Heismann to incorporate the wire and loop portions of Malik will provide having the wire and loop portion be disposed on opposing sides of the pressure reservoir. 
Regarding claim 13, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik shows a plurality of thermal patches disposed on both side of the coupling electronics portions (see fig. 7 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a plurality of thermal patches disposed on both side of the coupling electronics portions in the invention of Heismann, as taught by Malik, to provide power to the coil unit and to transmit signals between the RF coils and other aspects of the processing system.  
Regarding claim 14, Heismann discloses control of a pressure of a local coil in relation to an objection under examination.  Heismann shows a RF coil unit (see abstract; par. [0052]) for MRI (see abstract; par. [0042]) including: an outer layer forming an exterior of the RF coil unit (see exterior of coil body 110 in fig. 2; par. [0052]); a pressure reservoir enclosed by the outer layer within an interior  (see par. [0053]; see 150 in fig. 2 which is enclosed by outer layer of 110), wherein the pressure reservoir forms a sealed chamber (see par. [0053]), and a plurality of through-holes formed by inner sidewalls of the pressure reservoir (see fig. 3), the inner sidewalls offset from the outer sidewalls of the pressure reservoir (see fig. 2 and 3); a fluid passage extending to the exterior of the RF coil unit through the opening of the outer layer (see par. [0018], fig. 2 and 3), the fluid passage fluidly coupled to the pressure reservoir (see par. [0053]) and RF coil element enclosed by the outer layer (see par. [0052]; coil body 110 will have RF coil element), wherein the RF coil element is disposed outside of the sealed chamber of the pressure reservoir (coil body 110 is outside of pressure reservoir 150 in fig. 2), and a coupling electronics portion disposed at a corresponding through-hole of the plurality of through-holes of the pressure reservior (see fig 2 and 3).
But, Heismann fails to explicitly state an array of RF coil elements, each RF coil element comprises a loop portion, and an opening extending through the outer layer to an interior of the RF coil unit.
Malik discloses an anterior RF coil array for MRI system.  Malik teaches a RF coil unit (see 14 in fig. 1; par. [0037]) for MRI (see 10 in fig. 1; par. [0023]) including: an array of RF coil elements enclosed by the outer layer (see par. [0083]), that coil elements comprises a loop portion (see par. [0077), and coupling electronic portions (see par. [0077]), and an opening extending through the outer layer to an interior of the RF coil unit (see fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized an array of RF coil elements, that coil elements comprises a loop portion and an opening extending through the outer layer to an interior of the RF coil unit, and in the invention of Heismann, as taught by Malik, to provide with RF coil array which have high density anterior array or  high definition anterior array and to incorporate RF coil array interfacing connector.  The Examiner notes that upon modification of prior art Heismann to incorporate the Loop portion of Malik will provide the loop portion disposed on one side of the pressure reservoir. 
Regarding claim 15, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik shows a plurality of thermal patches disposed on the fabric support (see fig. 7 and 8).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using plurality of thermal patches in the invention of Heismann, as taught by Malik to be able to sort out the flow of signals, provide power to the coil unit and to transmit signals between the RF coils and other aspects of the processing system. The Examiner notes that upon modification of the coil unit of Heismann to incorporate the plurality of thermal patches taught by Malik would have the patches positioned at opposing sides of the pressure reservoir, and will have each of the hole of the plurality of holes close by a corresponding patches of the plurality of thermal patches.  In fig. 2, Heismann shows that the coil body 110 surrounds and are place both side of pressure reservoir  150, therefore, modifying Heismann coil body 110 to incorporate the plurality of patches inside the coil body 110 taught by Malik will have have the patches positioned at opposing sides of the pressure reservoir, and will have each of the hole of the plurality of holes close by a corresponding patches of the plurality of thermal patches.
Regarding claim 16, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik shows a plurality of thermal patches disposed on the fabric support (see fig. 7 and 8), and were each coupling electronics portion is coupled to exactly one respective thermal patch of the first plurality of thermal patches and exactly one respective thermal patch of the second plurality of thermal patches (see fig. 7 and 8). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using plurality of thermal patches in the invention of Heismann, as taught by Malik to be able to sort out the flow of signals, provide power to the coil unit and to transmit signals between the RF coils and other aspects of the processing system. The Examiner notes that upon modification of the coil unit of Heismann to incorporate the plurality of thermal patches taught by Malik would provide the first plurality of thermal patches fixed to a first side of the pressure reservoir and the second plurality of thermal patches to a second side of the pressure reservoir.  In fig. 2, Heismann shows that the coil body 110 surrounds and are place both side of pressure reservoir  150, therefore, modifying Heismann coil body 110 to incorporate the plurality of patches inside the coil body 110 taught by Malik will have have the patches positioned at opposing sides of the pressure reservoir, and will the first plurality of thermal patches fixed to a first side of the pressure reservoir and the second plurality of thermal patches to a second side of the pressure reservoir.
Regarding claim 18, Heismann discloses control of a pressure of a local coil in relation to an objection under examination.  Heismann shows wherein the fluid passage is configured to couple to a vacuum source to flow gas from the pressure reservoir to ambient atmosphere (see par. [0064]).
Regarding claim 19, Heismann discloses control of a pressure of a local coil in relation to an objection under examination.  Heismann shows wherein the fluid passage includes a valve configured to fluidly isolate the pressure reservoir from ambient atmosphere in a close position (see fig. 2 and 3; par. [0053]), and to fluidly couple the pressure reservoir to ambient atmosphere in an open position (see fig. 3; par. 0064]).
Regarding claim 20, Heismann discloses control of a pressure of a local coil in relation to an objection under examination.  Heismann shows wherein the pressure reservoir is sealed and fluidly isolated from ambient atmosphere at each through hole of the plurality of through holes by the inner sidewalls (see fig. 2 and 3).


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793